PER CURIAM.
This is appellant’s second post-conviction appeal challenging his sentence as outside the sentencing guidelines when the guidelines do not apply. Because appellant has filed successive motions and appeals raising or attempting to re-litigate meritless claims, he is cautioned that filing any further frivolous pleadings may result in the sanction of no longer accepting his pro se *965filings. See State v. Spencer; 751 So.2d 47 (Fla.1999).

Affirmed.

POLEN, GROSS and CIKLIN, JJ., concur.